 



AMENDED AND RESTATED MARKETING AGREEMENT

 

     THIS AMENDED AND RESTATED MARKETING AGREEMENT (the "Agreement") is made
effective this 12th day of February 2014 (the "Effective Date"), by and between
Freepoint Commerce Marketing LLC ("FREEPOINT") and Enerpulse, Inc. ("ENERPULSE")
(ENERPULSE and FREEPOINT being sometimes referred to in the singular as "Party"
and collectively as "Parties"). This Agreement supersedes, amends, and replaces
the Marketing Agreement entered into by and between Freepoint Commerce Marketing
LLC and Enerpulse, Inc. dated August 16th, 2013.

 

RECITALS

 

     WHEREAS, FREEPOINT and ENERPULSE entered into the Convertible Note Purchase
Agreement and the Senior Subordinated Convertible Promissory Note, and the
Enerpulse, Inc. Warrant dated, 16th , August 2013 (collectively the "Note
Agreement");

 

    WHEREAS, in consideration of FREEPOINT entering into the Note Agreement,
ENERPULSE granted FREEPOINT the sole and exclusive right to market the Products
in the Territory;

 

              WHEREAS, FREEPOINT and ENERPULSE wish to amend and restate the
Marketing Agreement with this Agreement;

 

     THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:  

 

AGREEMENT

 

 

1. For purposes of this Agreement, the terms listed below shall have the meaning
ascribed to them in this Section. 

 

"Affiliates" when used with respect to any Person shall mean any Person which,
directly or indirectly, controls or is controlled by or is under common control
with another Person. For purposes of this definition, "control" (including the
correlative meanings of the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of another Person, whether through the ownership of voting securities
or by contract or otherwise.

 

“Bankrupt” means that a Party: (i) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation; (v) has a resolution passed for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger; (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets; (vii) has
a secured party take possession of all or substantially all of its assets, or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets;
(viii) files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing
nature; (ix) causes or is subject to any event with respect to it which, under
applicable law, has an analogous effect to any of the events specified in
clauses (i) to (viii) (inclusive); or (x) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 



 

 

 

"Confidential Information" shall mean information relating to the business,
prospective business, technical processes, finances, price lists or lists of
customers and suppliers of a Party which is provided to the other Party in
connection with this Agreement and is designated as "confidential" or
"proprietary" by such Party. Notwithstanding the above, "Confidential
Information" shall not include information which (i) was known to the Party
receiving the information prior to the date of this Agreement, (ii) has been
generally known to others in the trade or business of the Parties, (iii) has
been part of public knowledge or the literature otherwise than as a result of
any breach of confidence by the Party receiving the information, (iv) has become
available to the Party receiving the information from a third party not
representing either of the Parties, or (v) has been independently acquired by
the Party receiving the information as a result of work carried out by an
employee of such Party to whom no disclosure of such information shall have been
made.

 

"ENERPULSE" shall mean, for purpose of this Agreement, ENERPULSE and any
Affiliate or joint venture in which ENERPULSE is a participant.

 

“Exclusivity Period” shall mean, for purpose of this Agreement, the period that
is two (2) calendar years from the date ENERPULSE first provides FREEPOINT with
marketable Products for sale.

 

"Freepoint Purchase Price" shall mean the amount, per unit, paid to ENERPULSE
for the Products. For purposes of this Agreement, the Purchase Price shall be
the “Distributor Price” contained in Enerpulse’s Distributor Price List attached
herein as Exhibit ‘A’.

 

."Freepoint Sale Price" shall mean the price at which FREEPOINT sells the
Products to third parties. The Manufacturer’s Suggested Retail Price (“MSRP)”
shall be specified in Enerpulse’s Distributor Price List attached herein as
Exhibit ‘A’. For the avoidance of doubt, the Parties acknowledge that the MSRP
is a suggested price provided by ENERPULSE and FREEPOINT shall be entitled to
establish its own Freepoint Sale Price.

 

"Person" shall mean and includes natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, lenders, trust
companies, -land trusts, business trusts, or other organizations, irrespective
of whether they are legal entities, and governments and agencies and political
subdivisions thereof.

 

"Products" shall mean Enerpulse PCI Plugs designed for Natural Gas fueled
internal combustion engines.

 

"Territory" shall mean the installed base of natural gas fueled internal
combustion engines in all countries of North America.

 



 

 



 

 



2.EXCLUSIVE MARKETING RIGHT

 

2.1ENERPULSE hereby grants FREEPOINT, for the Exclusivity Period, the sole and
exclusive right to market, for the purpose of sale, the Products in the
Territory and Freepoint is granted any appurtenant rights that would be
necessary for Freepoint to fully exercise the exclusive right of sale. Such
appurtenant rights shall include, by way of example, and not be limited to, the
right to import or export Products into or out of Mexico, Canada, or the United
States.

 

2.2The Parties acknowledge and agree that FREEPOINT shall have the right to, in
its sole discretion, hire such employees, engage such consultants and appoint
such agents as it deems appropriate to carry out the rights granted hereunder.

 

23The Parties agree that, beginning at the start of the second calendar year of
the Exclusivity Period, ENERPULSE and FREEPOINT will establish reasonable
minimum performance threshholds for the sale of Product by Freepoint in
Territory required to maintain its Exclusive Marketing Right. FREEPOINT and
ENERPULSE shall meet to discuss such reasonable thresholds no later than 30 days
prior to the beginning of such calendar year.

 

 

3.DUTIES OF FREEPOINT

 

3.1Throughout the Term, FREEPOINT shall:

 

 

3.1.1   Promote and sell the Products throughout the Territory and deliver
Products to third party purchasers at the Freepoint Sale Price;

 

3.1.2  Provide commercial and service infrastructure;

 

3.1.3  Develop and implement a comprehensive marketing strategy for the sale of
Products;

 

3.1.4  Pay ENERPULSE for any Products purchased during any calendar month during
the Term in accordance with the relevant invoice.

 

 

3.3FREEPOINT shall not, and shall ensure that its officers, employees and agents
do not, make any representation or give any warranty in relation to the Products
other than those which are contained in ENERPULSE's current printed literature
or packaging or which have been specifically previously authorized in writing by
ENERPULSE.

 

4.DUTIES OF ENERPULSE

 

4.1Throughout the Term, ENERPULSE shall:

 

4.1.1Manufacture and supply FREEPOINT with Products according to FREEPOINT's
demand schedule at the Freepoint Purchase Price;

 

4.1.2Train FREEPOINT sale engineers, as necessary, in proper usage and
specifications associated with the Products;

 



 

 

 

4.1.3Provide FREEPOINT with back office support in furtherance of FREEPOINT’s
sale of the Products. Such back office support shall include, but not be limited
to, inventory management support, invoicing third parties for Products
purchased, invoicing, and any other support that would facilitate the sale
process.

 

4.1.4Provide FREEPOINT with ongoing technical and commercial assistance with
respect to the Products, on an "as needed" basis;

 

4.1.5Provide FREEPOINT with updated test results and related technical papers as
they are received or completed.

 

4.1.6Provide FREEPOINT with such literature, catalogs, and other information as
may be necessary to market and sell the Products, at a cost agreed to by the
parties;

 

4.1.7Obtain and maintain all licenses, permits and authorizations as may be
required from time to time in connection with the supply of the Products to the
Territory;

 

4.1.8Take all reasonable steps to transition any existing customer discussions
or contacts to FREEPOINT;

 

4.1.9List FREEPOINT as an additional insured party on its general liability
insurance policies.

 

4.2ENERPULSE shall invoice FREEPOINT for any Products purchased by FREEPOINT in
accordance with its normal operating procedure. The amount of such invoice shall
be equal to the Freepoint Purchase Price multiplied by the number of Product
units delivered to FREEPOINT during such month. Payment shall be made to
ENERPULSE by FREEPOINT within 30 days of invoice date.

 

5.BRANDING

 

5.1FREEPOINT is authorized to identify itself as the exclusive marketer of
Products in the Territory by nameplate at its office and/or in its letter
subject to such indication having been previously approved in writing by
ENERPULSE (such approval not to be unreasonably withheld or delayed) and
provided that such indication shall cease on the expiration or earlier
termination of the Agreement (for any cause);

 

5.2FREEPOINT shall be entitled to make use of any trademarks, whether registered
or arising under common law, associated with the Products or ENERPULSE, for the
purpose of marketing the Products.

 

 

6.REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

6.1For purposes of this Agreement, the Parties represent and warrant to the
other Party, as of the date hereof, and on a continuing basis, that:

 

6.1.1With respect to ENERPULSE, it is a corporation duly organized and in good
standing under the laws of the jurisdiction of its organization and is
authorized to do business in each jurisdiction in which performance of the
Services and its obligations hereunder requires such authorization. With respect
to FREEPOINT, it is a limited liability company duly organized and in good
standing under the laws of the jurisdiction of its organization and is
authorized to do business in each jurisdiction in which performance of its
obligations hereunder requires such authorization;

 



 

 



 

6.1.2This Agreement to which it is a party has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation;

 

6.1.3It has obtained from the relevant authorities all necessary permits,
licenses, authorizations or registrations permitting it its performance under
this Agreement, and obligations required under this Agreement and has complied
with all applicable laws, regulations, customs and other formalities in respect
of its performance hereunder;

 





  6.1.4 The execution, delivery and performance of this Agreement does not
violate any applicable law (or the its organizational documents, or any other
agreement to which it is a party or by which its property is bound and does not
require any license of any governmental or other regulatory body except for
those already obtained and in force and effect;

 





6.2For purposes of this Agreement, ENERPULSE represents and warrants that it has
all rights to any Intellectual Property associated with the Products, and it is
not aware of any third party claim for infringement or violation of any patent,
trademark, or copyright.

 

6.3For purposes of this Agreement, ENERPULSE covenants that, as of the date
hereof, and during the Term, that it has not entered into, nor shall it enter
into at any time during the Term, any other agreement that would authorize any
other party, or grant any other party the right, to market, sell, dispose of, or
transact in, the Products in the Territory.

 

6.4In the event a potential transaction for Products would involve both
ENERPULSE’s and FREEPOINT’s marketing “territory”, the Parties represent and
warrant that they will work together in a reasonable manner to ensure each Party
receives the benefit it would be entitled to from such transaction had both
“territories” not been involved. In addition to the foregoing, the Parties shall
take reasonable steps to ensure a single entity faces the counterparty to such
potential transaction.

 

7.INDEMNIFICATION AND PRODUCT WARRANTY

 

7.1FREEPOINT and ENERPULSE each agree to indemnify, defend and hold harmless the
other Party, and its directors, officers, employees, agents and permitted
assigns, from and against all claims, losses, liabilities, damages, judgments,
awards, fines, penalties, costs, fees and expenses (including reasonable
attorneys’ fees and disbursements), whether arising out of a breach of contract,
tort, products liability, or any other legal theory (“Losses”) directly incurred
in connection with or directly arising out of:

 

7.1.1Any breach of representation or warranty or failure to perform any covenant
or agreement in any Transaction Document by said Party;

 



 

 

 

7.1.2Claims by third parties arising as a result of the indemnifying Party’s
acts or omissions; and

 

7.1.3Any violation of applicable laws by the indemnifying Party.

 

7.2In the event of any claim being brought against FREEPOINT that the use, sale,
or possession of the Products in accordance with this Agreement infringes the
intellectual property rights, whether related to a patent, trade secret,
copyright, or trademark, of a third party, ENERPULSE shall indemnify FREEPOINT
and will keep FREEPOINT indemnified against any damages, including legal costs,
that are awarded and to be paid to any such third party in respect of such
claim.

 

7.3ENERPULSE shall be responsible for any and all warranty claims made by any
third party with respect to the Products. In the event any third party files or
commences any warranty action or proceeding against FREEPOINT, FREEPOINT shall
immediately inform ENERPULSE of such claim or action, and ENERPULSE shall be
responsible for resolving such claim. FREEPOINT shall take any reasonable
actions that may be necessary to aide ENERPULSE in protecting its interest in
the Products and in resolving such claims. In addition to the foregoing,
ENERPULSE shall indemnify FREEPOINT for any warranty claim or proceeding brought
by any third party.



 

8.TERM AND TERMINATION

 

8.1Term. Unless terminated earlier pursuant to 8.2 below, this Agreement shall
endure until such time as may be agreed by the Parties in writing.

 

8.2Early Termination. Notwithstanding the foregoing, either Party may terminate
this Agreement upon the passage of two (2) calendar years from the Effective
date hereof, upon one hundred and eighty (180) days’ written notice to the other
Party.

 

9.DEFAULT

 

9.1Default. Notwithstanding any other provision of this Agreement, an “Event of
Default” shall be deemed to occur in respect of this Agreement when:

 

9.1.1A Party fails to make payment when due under this Agreement within three
Business Days of a written demand therefore (excluding any payment that is the
subject of a good faith dispute but only to the extent of such disputed amount).

 

9.1.2Except with respect to a failure to make payment as provided in Section
9.1.1 above, a Party fails to perform any material obligation under this
Agreement, which is not cured to the satisfaction of the other Party (in its
sole discretion) within thirty Business Days from the earlier of (i) the date
that such Party receives notice that corrective action is needed and (ii) the
date such Party becomes aware of such failure.

 

9.1.3A Party breaches any representation, warranty made or repeated or deemed to
have been made or repeated by the Party in any material respect when made or
repeated or deemed to have been made or repeated under this Agreement, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under this Agreement; provided, however, that if such breach is curable, such
breach is not cured to the reasonable satisfaction of the other Party (in its
sole discretion) within ten Business Days from the date that such Party receives
notice that corrective action is needed.

 



 

 

 

9.1.4A Party becomes or is Bankrupt.

 

9.1.5Any Person forecloses on or exercises its rights under any lien on any
portion of the assets of ENERPULSE and, as a result, FREEPOINT believes that its
rights and privileges under this Agreement could be interfered with or adversely
affected.

 

9.1.6A Party consolidates or amalgamates with, merges with or into, or transfers
all or substantially all its assets to, another entity and, at the time of such
consolidation, amalgamation, merger or transfer, (i) the resulting, surviving or
transferee entity fails to assume all the obligations of such Party under this
Agreement, either by operation of law or by an agreement satisfactory to the
other Party or otherwise, or (ii) in the reasonable opinion of the other Party,
the creditworthiness of the successor, surviving or transferee entity, taking
into account any guaranty, is materially weaker than the predecessor entity
immediately prior to the consolidation, amalgamation, merger or transfer.

 

9.1.7With respect to ENERPULSE, a third party makes any claim that FREEPOINTS
use, possession, or sale of the Products violated any intellectual property
rights of any third party.

 

9.2Suspension and Termination.

 

9.2.1Notwithstanding any other provision of this Agreement, upon the occurrence
of an Event of Default with respect to a Party (the “Defaulting Party”), the
other Party (the “Performing Party”) shall be entitled to do either or both of
the following: (i) suspend its performance under this Agreement, including
making payments under this Agreement (except for any undisputed sums due under
this Agreement) or (ii) terminate this Agreement upon notice to the Defaulting
Party, effective upon the date specified in such notice (which shall be no
earlier than the date of receipt of such notice and shall be the "Termination
Date").

 

9.2.2The Defaulting Party shall indemnify and hold harmless the Performing Party
for all liabilities incurred as a result of the Event of Default or in the
exercise of any remedies under this Agreement.

 

9.2.3Cooperation after Termination Date. Notwithstanding an early termination of
this Agreement by ENERPULSE due to a default under Section 9.1.1, 9.1.2, or
9.1.3 by FREEPOINT, ENERPULSE shall remain obligated under this Agreement to
continue to assist FREEPOINT in respect of liquidating any Products remaining in
FREEPOINT's inventory in a timely manner.

 

9.2.4Return of Inventory. In the event of an early termination of this Agreement
by FREEPOINT due to a default under Section 9.1.1, 9.1.2, or 9.1.3 by ENERPULSE,
ENERPULSE shall, at FREEPOINT's option, and in addition to any other remedies
FREEPOINT may have under this Agreement or applicable law, repurchase any
remaining Products in FREEPOINT's inventory at the Freepoint Sale Price.

 



 

 

 

9.2.5Limitation on Damages. Excepting the limited indemnity obligation set out
in section 7.2 above, without prejudice to the express remedies set forth
herein, the parties’ liability for damages is limited to direct, actual damages
only and neither party shall be liable for lost profits or other business
interruption damages or special, consequential, incidental, punitive, exemplary
or indirect damages, in tort, contract or otherwise, of any kind, arising out of
or in any way connected with the performance, the suspension of performance, the
failure to perform, or the termination of this agreement; provided, however,
that, this limitation shall not apply with respect to any third-party claim for
which indemnification is available under this agreement. each party acknowledges
the duty to mitigate damages hereunder.

 

 

 

10.INDEPENDENT CONTRACTORS

 

10.1With respect of the subject matter of this Agreement, the Parties are and
remain independent contractors. This Agreement shall not be deemed to create a
joint venture, partnership, association, or agency between the Parties. The
Parties understand and agree that this Agreement is not a contract of
employment, or an offer to enter into a contract of employment. The Parties
further agree that FREEPOINT shall have sole control of the manner and means of
exercising its rights hereunder. ENERPULSE shall not have the right to require
that FREEPOINT or its employees do anything that would jeopardize the
relationship of independent contractor between the Parties. FREEPOINT shall have
the right to appoint and shall be solely responsible for its own workforce, who
shall be its own employees.

 

11.CHOICE OF LAW

 

11.1this Agreement and all matters arising in connection therewith, including
validity and enforcement, shall be governed by, interpreted and construed in
accordance with the laws of the state of Delaware, without giving effect to its
conflicts of laws principles that would result in the application of a different
law. Each Party hereby submits itself to the exclusive jurisdiction of any
federal court of competent jurisdiction situated in the state of Delaware or, if
any federal court declines to exercise or does not have jurisdiction, in any
Delaware state court and to service of process by certified mail, delivered to
the Party at its last designated address.

 

11.2Jurisdiction. each party hereby irrevocably waives, to the fullest extent
permitted by applicable law, any objection to the jurisdiction of any such court
or to the venue therein or any claim of inconvenient forum of such court.

 

11.3Waiver of Jury Trial. each party further waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any proceeding relating to this agreement

 

12.CONFIDENTIALITY

 



 

 



12.1During the term of this Agreement and for a period of two (2) years
following its termination (for whatever cause) or expiration, each Party will
keep confidential the terms and conditions of this Agreement (but may
acknowledge the existence of the relationship between the Parties) and all
Confidential Information received from the other Party and will not use the same
but, to the extent necessary to implement the provisions of this Agreement, each
Party may disclose the Confidential Information to such of its customers,
officers, or employees as may be reasonably necessary or desirable provided that
before any such disclosures each Party shall make such persons aware of its
obligations of confidentiality under this Agreement and shall at all times use
its best efforts to procure compliance by such persons therewith.

 

13.FORCE MAJEURE

 

13.1.The obligations of a Party under this Agreement shall be suspended during
the period and to the extent that such Party is prevented or hindered from
complying therewith by any cause beyond its reasonable control including
(insofar as beyond such control but without prejudice to the generality of the
foregoing expression) strikes, lock-outs, labor disputes, act of God, war, riot,
civil commotion, malicious damage, compliance with any law or governmental
order, rule, regulation or direction, accident, breakdown of plant or machinery,
fire, flood or storm.

 

13.2In the event of either Party being so hindered or prevented such Party shall
give notice of suspension as soon as reasonably practicable to the other Party
stating the date and extent of such suspension and the cause thereof and the
omission to give such notice shall forfeit the rights of such Party to claim
such suspension. Any Party whose obligations have been suspended as aforesaid
shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause and shall so notify the other Party.
In the event that such cause continues for more than six (6) months, either
Party may terminate this Agreement upon giving to the other Party not less than
sixty (60) days' notice.

 



14.ENTIRE AGREEMENT

 

14.1This Agreement constitutes the entire understanding between the Parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, negotiations and discussions between the Parties relating thereto,
with the exception of the Note Agreement or any other agreement in furtherance
thereof.

 



15.AMENDMENTS

 

15.1No amendment or variation of this Agreement shall be effective unless in
writing and signed by a duly authorized representative of each of the Parties.

 



16.HEADINGS

 

16.1Section headings shall not form part of this Agreement for the purposes of
its interpretation.

 



17.ASSIGNMENT

 



 

 



17.1Neither Party shall, without the prior written consent of the other Party,
which shall not be unreasonably withheld or delayed, assign, transfer,
sub-contract, charge, delegate or deal in any other manner with this Agreement
or its rights or duties hereunder or part thereof, or purport to do any of the
same, except, however, it is agreed that FREEPOINT may assign, in whole or in
part, its rights and obligations under this Agreement to an Affiliate without
obtaining the consent of the Company. In the event that FREEPOINT assigns any of
its rights and interests to an Affiliate in accordance with this provision, it
shall provide the Company with notice of such assignment immediately upon such
assignment

 

 

18.WAIVER

 

18.1The failure of a Party to exercise or enforce any rights under this
Agreement shall not be deemed to be a waiver thereof nor operate so as to bar
the exercise or enforcement thereof at any time or times thereafter.

 

 

19.COUNTERPARTS

 

19.1This Agreement may be signed in two counterparts, both of which taken
together shall constitute one and the same Agreement. Either Party may enter
into the Agreement by signing either such counterpart.

 

 

20.NOTICES

 

20.1Any notice given under this Agreement shall be in writing and shall be given
by delivering the same by hand at, or by sending the same by prepaid first class
post (airmail if to an address outside the country of posting) or confirmed
facsimile to the address of the relevant Party set out in this Agreement or such
other address as either Party may notify to the other from time to time. Notices
delivered in accordance with this provision shall be deemed delivered on the day
delivered by hand or confirmed facsimile and three (3) days after delivery by
prepaid first-class post.

 

 

21.REMEDIES NOT EXCLUSIVE

 

21.1No remedy conferred by any of the provisions of this Agreement is intended
to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing in law or in equity or by statute or
otherwise.

 

 

22.SEVERABILITY

 

22.2If any court of competent jurisdiction finds any provision of this Agreement
to be unenforceable or invalid, then such provision shall be ineffective to the
extent of the court's finding without affecting the enforceability or validity
of the remaining provisions of this Agreement.

        

 

 

 

SIGNATURE PAGE TO FOLLOW]

 



 

 

 

WHEREFORE, the Parties have executed and delivered this Agreement in two
identical copies, each of which is deemed to be an original, effective as of the
date first written above.

 



  ENERPULSE, INC.                       By: /s/ Joseph E Gonnella          
Name: Joseph E Gonnella     Title: Chief Executive Officer                      
      FREEPOINT COMMERCE MARKETING LLC                 By: /s/ Brandon Diket    
      Name: Brandon Diket     Title: Director  

 





 

